MORROW, Presiding Judge.
The offense charged is the unlawful transportation of spirituous liquor capable of producing intoxication; penalty assessed at confinement in the penitentiary for two years.
The evidence upon which the verdict rests is not before this court. In the absence of the evidence we must assume that the facts are sufficient to support the conviction.
The sentence is inaccurate in that it contains the statement that the conviction is for transporting and possessing liquor. It is also inaccurate in failing to give effect to the Indeterminate Sentence Law in that it condemns appellant to confinement in the penitentiary for two years. The sentence will be reformed in the particulars mentioned so as to declare appellant convicted of the offense of transporting spirituous liquor capable of producing intoxication, and that he be confined in the State penitentiary for a term of not less than one nor more than two years.
As reformed the judgment is affirmed.

Affirmed.